Title: James Madison to James Madison Hite, 25 November 1835
From: Madison, James
To: Hite, James Madison


                        
                            
                                Dear James,
                            
                            
                                
                                    
                                
                                
                            Novr. 25 1835.
                            
                        
                        I have recd. your letter by Henry. You mistake much in supposing my health to be such as when you last saw
                            me; my debility & the effect of Rheumatism on my limbs scarcely permitting me to walk across the room; and the
                            condition of my fingers obliging me often as in the present case to dictate to another pen, rather than force a use of my
                            own. The appearance of the fly in the Wheat, and the damage to the corn, are complained of here as with you. The Tobacco
                            Crop is also understood to have generally suffered much in both quality & quantity, by the wetness of the season,
                            & by the frost; or by culling it, prematurely from a fear of it. We are glad to hear of the improved health of <
                            Madison>, and the usual health of yr father & his family. Accept for yourself & yours, the
                            affectionate regards of your aunt united with mine;
                        
                            
                                
                            
                        
                    